


110 HR 6829 IH: To amend the Workforce Investment Act of 1998 to

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6829
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  facilitate the placement of Job Corps graduates.
	
	
		1.Eligibility for certain
			 placementsSection 149 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2889) is amended by adding at the
			 end the following:
			
				(e)Noncompetitive
				appointments
					(1)In
				generalUnder such regulations as the Office of Personnel
				Management shall prescribe, an Executive agency (as defined by section 105 of
				title 5, United States Code) may make a noncompetitive appointment leading to
				conversion to career or career-conditional employment of any graduate, subject
				to paragraph (2).
					(2)LimitationsEligibility for a noncompetitive
				appointment under this subsection shall be available only—
						(A)in the case of any
				individual who first meets the definition of a graduate (as set forth in
				section 142(5)) on or after the first day of the 1-year period ending on the
				date of the enactment of this subsection; and
						(B)for purposes of
				any appointment made within the 1-year period beginning on the later of—
							(i)the
				date as of which the individual (as described in subparagraph (A)) first meets
				the definition of a graduate; or
							(ii)the date of the
				enactment of this
				subsection.
							.
		
